Citation Nr: 1549065	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  13-26 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for lupus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1981 to August 1984, with additional National Guard and Reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that her lupus was diagnosed during a period of active duty service in 2003 and caused by either shots she received in January 2003, prior to a scheduled deployment, or by exposure to extreme heat during a weekend drill in September 2002.  Critical to the Veteran's claim is confirmation of a period of active duty service in 2003 (or of a September 2002 weekend drill.)

VA has obtained service personnel and treatment records from the Veteran's active duty U.S. Marine Corps service (August 1981 to August 1984) and Alabama Army National Guard service (August 1989 to October 1999).  The record also contains selected records, provided by the Veteran, from her period of Army Reserve service (October 1999 to October 2005), to include a May 2002 Service School Academic Evaluation form; December 2002 Active Duty Orders (instructing the Veteran to report on January 9, 2003, for a 365-day activation); a January 8, 2003, letter from the Veteran's treating physician (advising against her deployment, based on her medical status); a January 2003 immunization record; a January through December 2003 NCO Evaluation Report (noting that she was on profile beginning January 9, 2003); and a photocopy of the Veteran's identification card, listing her as on active duty from January 2003 to January 2004.  Notably, none of the evidence obtained thus far constitutes confirmation from the service department that the Veteran actually served on active duty in 2003.

VA attempted to obtain the Veteran's Army Reserve records two ways.  First, it contacted the unit four times (February, April, August, and December 2012), but received no response.  In February 2013, the Veteran notified VA that her former Reserve unit had been disbanded.  In addition, VA submitted a PIES request for the Veteran's Army records; VA was notified that no records were available through that mechanism and advised to conduct a DPRIS request instead.  The August 2012 DPRIS results indicated that 9 images were available, including a DD 214.  However, the record contains only 8 pages associated with the response to the DPRIS request.  The Board has reviewed all documents stored in the Veteran's electronic record on or around the date of the DPRIS response, but there is no DD 214 associated with this request.

The response to the DPRIS request suggests that there is a DD 214 associated with the Veteran's Army service (either Reserve or National Guard).  As a DD 214 confirming that the Veteran was on a period of active duty service when her lupus was diagnosed is critical to her claim, remand is required to obtain this (identified) record and to conduct an exhaustive search for the Veteran's Army Reserve record (to confirm any periods of active duty service or a September 2002 weekend drill).

Accordingly, the case is REMANDED for the following action:

1. Request the service department or other appropriate office confirm whether the Veteran served on active duty in the U.S. Army from January 2003 to January 2004 and whether she had a period of inactive or active duty for training in September 2002 (weekend drill).  

2. Arrange for exhaustive development to obtain any service personnel or treatment records pertaining to Army Reserve service with the "5th Medical Group", to specifically include the period of time from 2002 through 2003 and the DD 214 noted in the August 2012 DPRIS response.  All facilities where such records may be stored should be searched.  If any such records have been lost or destroyed (or did not exist), it should be so certified.  The scope of the search must be noted in the record.

3. Thereafter, the AOJ should undertake any additional development suggested by the results of the development requested above (to include VA examination, if indicated) and readjudicate the Veteran's claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




